Citation Nr: 0203059	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  95-02 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $21,000.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from September 1947 
to May 1950, March 1951 to March 1953, and July 1960 to 
January 1965; he died in February 1982.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1993 decision of the Department of Veterans 
Affairs (VA) Portland Regional Office (RO) Committee on 
Waivers and Compromises (the Committee), which determined 
that as there was no evidence of fraud, misrepresentation, or 
bad faith on the part of the appellant in the creation of a 
$45,730.26 death pension overpayment, waiver of a portion of 
that debt in the amount of $24,730.26 was warranted.  
However, in view of the degree of fault on the part of the 
appellant in the creation of the debt, the Committee 
determined that it would not be against equity and good 
conscience to require her to repay the remaining amount of 
$21,000.  She appealed the adverse determination and in July 
1998, January 1999, and September 1999, the Board remanded 
the matter for additional development of the evidence.

It is noted that the overpayment at issue in this case was 
created after the RO retroactively terminated the appellant's 
death pension benefits, effective in June 1982, based on the 
discovery that she had been receiving a U.S. Civil Service 
annuity since May 1982, which she had not reported to VA.  In 
its September 1999 remand, the Board noted that she had not 
disputed the amount of the overpayment assessed against her 
or otherwise questioned the validity of the debt at issue.  
Nonetheless, as the record did not contain verification 
regarding the evidentiary basis for the calculations of the 
debt at issue in this case, the Board remanded the matter to 
confirm the actual amount of annuity income received by the 
appellant since May 1982.

The record reveals that the RO was unable to obtain 
verification of this information from the U.S. Office of 
Personnel Management without the signed consent of the 
appellant.  The RO contacted her by March 2000 letter and 
asked for her cooperation in obtaining the information.  To 
date, she has not responded to the RO request.  Based on the 
foregoing, the Board finds that the RO has substantially 
complied with the directives of its remand, to the extent 
possible.  Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, based on the facts of this case, and in light of 
the fact that the appellant has not questioned the validity 
of the debt at issue here, the Board finds that the question 
need not be examined further.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); see also Narron v. West, 13 Vet. App. 
223 (1999). 


FINDINGS OF FACT

1.  The appellant had clear notice that the amount of her 
pension depended on her income, and that she was required to 
report all income from any source; she was advised that 
failure to report all income immediately could result in the 
creation of an overpayment which was subject to repayment.  

2.  The appellant received income beginning in May 1982, 
which she did not report to VA.  

3.  The RO has calculated that the appellant was paid 
$45,730.26 in VA death pension benefits to which she had no 
legal entitlement.  

4.  The overpayment at issue was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant.  

5.  The appellant was at fault in very large measure in the 
creation of the debt, and failure to recover the portion of 
the overpaid benefits in the amount of $21,000 would result 
in unfair gain to her; these elements outweigh any other 
considerations with regard to equity and good conscience.  


CONCLUSION OF LAW

Recovery of a portion of an overpayment of pension benefits 
in the amount of $21,000 would not violate the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  VA has recently issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45620, et seq. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas  v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, the Board finds that VA's duties to the 
appellant under VCAA have been fulfilled.  First, VA has a 
duty to notify the appellant and her representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102, 5103 (West Supp. 2001).  The 
Board concludes that the discussions in the Committee's 
decisions, numerous letters from the RO, the Statements of 
the Case, and the Board's several remands, clearly and 
adequately informed the appellant and her representative of 
the information and evidence needed to substantiate the claim 
and complied with VA's notification requirements.

Second, VA has a duty to make reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A.  Here, the appellant has not referenced any 
unobtained evidence that might aid her claim or that might be 
pertinent to the bases of the denial of this claim, which the 
RO has not yet attempted to obtain.  

In sum, the Board concludes that the RO has complied with, or 
gone beyond, the mandates of the new legislation and its 
implementing regulations.  Again, there is no indication that 
there now exists any additional evidence from any source that 
could substantiate the claim that the RO has not yet made an 
attempt to obtain.  Clearly, the RO has dealt with the merits 
of the claim and it did not base its determination on the 
concept of a well-grounded claim.  The RO has also provided 
the appellant with clear notice of the evidence considered 
and the types of evidence she needed to submit to support her 
claim.  Thus, the Board finds that it is not prejudicial to 
the appellant to proceed to adjudicate the claim on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1994).

Under the circumstances of this case, a fourth remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); see also Sabonis v. Brown, 6 Vet. App. 426 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  VA has satisfied its duties 
to notify and assist the appellant in this case; thus, any 
further development and expenditure of VA's limited resources 
is not warranted.

I.  Factual Background

A review of the record shows that in February 1982, the 
veteran died from lung cancer.  The following month, the 
appellant submitted an application for death pension 
benefits, on which she reported that she had no income from 
any source.  

By March 1982 letter, the RO notified the appellant that she 
had been awarded death pension benefits, effective February 
1, 1982, based on her reports that she had no income from any 
source.  Attached to the notification letter was VA Form 21-
8767, which advised her that she was required to notify VA 
immediately of any change in her income, and that failure to 
promptly inform VA of such change would result in the 
creation of an overpayment of benefits that would be subject 
to recovery.  That attachment also provided clear notice of 
the relationship of VA pension to income and advised that in 
reporting income, all income from any source was to be 
reported, and that VA would compute any amount that did not 
count.  The appellant was also provided with a copy of VA 
Form 21-6895, which clearly advised her that, if she was 
awarded any Social Security benefits or other retirement 
income, she was to notify VA immediately.  

As a condition to the continued receipt of VA death pension 
benefits, the appellant was required to complete annual 
Eligibility Verification Reports (EVR), beginning in 1986.  
The EVR form requested that she provide information about all 
income from any source, including "U.S. Civil Service" 
income.  On EVRs submitted by the appellant in July 1986, 
August 1987, July 1988, August 1989, July 1990, July 1991, 
and July 1992, she claimed, over her signature, that she had 
not received any retirement benefits, including U.S. Civil 
Service retirement benefits.  In fact, these forms 
specifically reflect that the appellant's hand-written 
notation of "0" in the space provided in which to report 
income from the U.S. Civil Service.  

Thereafter, the RO discovered that, despite her consistent 
reports to the contrary, the appellant had, in fact, been 
receiving a U.S. Civil Service annuity based on the veteran's 
Government service since May 1982.  In December 1992, the RO 
contacted her for verification of this information.  In a 
letter received later that month, she verified receipt of 
annuity income since May 1982, but claimed that she had not 
previously reported it as she had followed instructions given 
to her by the veteran before his death.  

In April 1993, the RO proposed to terminate the appellant's 
VA death pension benefits, retroactively.  She was advised 
that she could submit additional evidence to prevent this 
action, but she did not respond.  By June 1993 letter, the RO 
notified the appellant that it had retroactively terminated 
her pension, effective June 1, 1982, based on the discovery 
of her previously unreported civil service annuity.  She was 
further advised that this retroactive action had resulted in 
an overpayment of benefits which was subject to recovery.  By 
separate June 1993 letter, the appellant was notified that 
the amount of her overpayment was $45,730.26.

The appellant requested a waiver of the overpayment, claiming 
that financial hardship would result if she were forced to 
repay the debt.  In support of her claim, she submitted a 
July 1993 Financial Status Report on which she stated that 
her monthly income of $478.32, consisting solely of her civil 
service annuity, exceeded her monthly expenses by $157.18.  
Thereafter, in September 1993, she advised the RO that she 
had begun to receive Social Security Administration (SSA) 
benefits in the amount of $423.00, monthly.  

By November 1993 decision, the Committee granted a waiver of 
a portion of the appellant's debt, but denied her request for 
a waiver of the remaining $21,000, finding that she bore "a 
great degree of fault" in the creation of the debt.  The 
Committee further found that in light of her then-recent 
receipt of SSA benefits, collection of the debt would not 
create an undue financial hardship.

The appellant appealed the RO determination, claiming that 
she had been "gipped out of benefits as a veteran's widow."  
She further claimed that she was unable to pay her debt due 
to lack of funds.  On her February 1995 substantive appeal, 
she claimed that she had not reported her civil service 
annuity to VA as she was only following the instructions of 
the veteran.  She claimed that "[f]orms designed by [the] 
government confuse ordinary housewives like myself."  

In May 1995, the appellant submitted an amended Financial 
Status Report on which she indicated that her monthly income 
was $966.67, which consisted of her civil service annuity and 
SSA benefits.  She stated that her monthly expenses were 
$941.50, including an amount of $150 due monthly in 
installment contracts and other debts (of which she was past 
due $193 to her veterinarian as her cat had tumors which had 
to be removed and she was ultimately put to sleep), for a 
monthly surplus in excess of $25.00.  

By letter in May 1995, her daughter argued that VA was at 
fault in the creation of the debt as it had been paying the 
appellant benefits to which she was not entitled.  She 
claimed that VA should have "checked" before paying 
benefits to the appellant.

In a March 1999 Financial Status Report, the appellant 
indicated that her monthly income, consisting of her civil 
service annuity and SSA benefits, was $1,074.84.  She stated 
that her monthly expenses were $1,061.50, including $170 in 
monthly installment debt payments, for a monthly surplus 
exceeding $13.00.  At that time, she also indicated that her 
monthly past due debt balance was less as her veterinarian 
bill "went down due to my cat dying.  Only have my dog 
now."  

II.  Analysis

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the appellant 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with her receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases; only if a claimant is free from all 
taint of fraud in connection with her claim for benefits may 
waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555 
(1992).

In this case, the Committee has determined that the appellant 
was free from fraud, misrepresentation or bad faith in the 
creation of the instant overpayment.  The Board has some 
reservations about this finding in view of the facts of this 
case.  Nonetheless, to avoid any possibility of prejudice, 
the Board will not revisit that issue, and as such, tacitly 
concurs with the determination by the RO in this respect.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

As the Board has conceded that the appellant's actions did 
not represent fraud, misrepresentation or bad faith, the next 
issue to be addressed is whether the collection of the debt 
at issue in this case would be contrary to the principles of 
equity and good conscience.  

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2001).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 
(2001).  

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1) (2001).  In this case, the 
Board finds that the fault in the creation of the overpayment 
at issue lies very much with the appellant, as it was caused 
entirely by her false reporting of income.  The record 
reveals that she was repeatedly and clearly advised that the 
rate of her pension was directly related to her income and 
that an adjustment in the payments would be made whenever her 
income changed.  She was also clearly advised of the 
importance of promptly reporting relevant and accurate 
financial information to VA.  Despite this clear 
notification, the appellant repeatedly and incorrectly 
reported over the years that she had received zero income 
from the U.S. Civil Service, when, in fact, she had been 
receiving such income since May 1982.  The Board has 
considered the appellant's arguments that she is not at fault 
in the creation of the debt at issue in this case because she 
did not falsely report her income intentionally, but was 
merely following the instructions of the veteran in 
completing her annual EVRs.  In the alternative, she has 
claimed that she did not understand that she was required to 
report income from her annuity as the forms were too 
complicated for her.  These assertions notwithstanding, 
however, she bears responsibility for the contents of her 
submission to VA.  In light of these facts, the Board finds 
that her failure to provide an accurate report of her income, 
whether intentional or otherwise, resulted in the overpayment 
at issue here.  

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2001).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, it is clear that the debt was created solely due to 
the appellant's failure to report her income accurately.  The 
Board finds that VA bears no fault in the creation of this 
debt; rather, her death pension was clearly awarded in 
reliance on erroneous financial information she provided to 
VA.  Moreover, the record shows VA took prompt action once 
the additional income was discovered.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (2001).  The 
recent financial status reports completed by the appellant 
show that her monthly income exceeds her monthly expenses, 
albeit by a small amount.  It is also noted that she has 
several current installment debts.  The Board finds that her 
indebtedness to the Government should be afforded the same 
attention she provides her other creditors.  After carefully 
analyzing the appellant's financial status, it is the Board's 
opinion that repayment of the outstanding indebtedness would 
not deprive her of the basic necessities of life.  It is 
observed that certain of her reported installment contracts 
and other debts, such as the appellant's bill to her 
veterinarian, are not for serious consideration in 
determining whether collection of the indebtedness in 
question would deprive her of the basic necessities of life.  

It is also noted that the fourth element concerns whether 
recovery of the overpayment would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2001).  In this case, the pension benefits paid to the 
appellant derive from a needs-based program intended to 
assure that beneficiaries are able to meet their basic needs.  
In this case, the appellant currently receives income from 
SSA and a civil service annuity, sufficient to provide for 
her basic needs.  Thus, recovery of the overpayment would not 
defeat the purpose of the benefits originally authorized.  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2001).  
In this case, the appellant received substantial VA benefits 
beyond those to which she was entitled under the law.  Under 
the circumstances in this case, nonrecovery of such a 
windfall would clearly produce unjust enrichment and unfair 
gain to the appellant; such a situation cannot be justified 
here especially in connection with a VA program where 
currently there are many needy recipients (disabled veterans, 
widows and orphans) vying for limited VA resources.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (2001).  The appellant has not claimed that she 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that she did so.  

After carefully weighing all relevant factors set forth 
above, the Board finds that recovery of the portion of the 
overpayment of death pension benefits in the amount of 
$21,000 would not be against the principles of equity and 
good conscience.  For the reasons indicated above, the Board 
finds that the significant fault on the part of the 
appellant, as well as the unjust enrichment which would 
accrue from a waiver, overwhelmingly outweigh any element 
tending to support a waiver of recovery of the overpayment in 
this case.  As a matter of equity, her request for waiver of 
this portion of her debt must be denied.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.962, 1.963.  


	(CONTINUED ON NEXT PAGE)







ORDER

Waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $21,000 is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

